Citation Nr: 1442671	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  09-27 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as secondary to service-connected diabetes mellitus.  

3.  Entitlement to service connection for a back disability (claimed as back spasms).

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for carpal tunnel syndrome of the upper extremities, to include as secondary to service-connected diabetes mellitus.  

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for human immunodeficiency virus (HIV).  

7.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from March 1968 to February 1970.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In a January 2007 rating decision, the RO denied service connection for hypertension and bilateral upper extremity peripheral neuropathy.  In a May 2008 rating decision, the RO denied a total rating based on individual unemployability due to service-connected disability.  In a January 2009 rating decision, the RO denied service connection for a left knee disability and carpal tunnel syndrome of the upper extremities.  In a March 2010 rating decision, the RO denied service connection for back spasms.  In a June 2013 rating decision, the RO denied compensation under 38 U.S.C.A. § 1151 for human immunodeficiency virus (HIV).  

The issues of entitlement to service connection for hypertension, bilateral upper extremity peripheral neuropathy, a left knee disability, and carpal tunnel syndrome of the upper extremities; entitlement to compensation under 38 U.S.C.A. § 1151 for HIV; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

A back disability was not present during the appellant's active service, arthritis of the back was not manifest to a compensable degree within one year of service separation, and the record contains no indication that the appellant's current back disability is causally related to his active service or any incident therein.


CONCLUSION OF LAW

A back disability was not incurred in active service, and arthritis of the back may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA with respect to his claim for service connection for a back disability.  In a January 2010 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claim of service connection for a back disability, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013).  This letter also included the additional notification requirements imposed in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The appellant's service treatment records are on file, as are all available post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2013).  

Given the evidence of record, the Board finds that an examination is not necessary with respect to the claim of service connection for a back disability.  As set forth in more detail below, the probative evidence shows that a back disability was not present in service or for many years thereafter, and there is no indication that appellant's current back disability is causally related to his active service or any incident therein.  Under these circumstances, an examination is not necessary.  See 38 C.F.R. § 3.159(c)(4).

The appellant was also provided an opportunity to testify at a hearing before the undersigned Veterans Law Judge.  During that hearing, the undersigned Veterans Law Judge identified the issues on appeal and asked questions about the onset and development of the disability discussed in the decision below.  The hearing focused on the elements necessary to substantiate the claim.  The appellant's testimony and questioning by his representative revealed no indication of any outstanding, relevant evidence which had been overlooked.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.



Background

The appellant's service treatment records are entirely silent for complaints or findings of a back injury or disability.  At his February 1970 military separation medical examination, the appellant completed a report of medical history on which he endorsed multiple complaints, but expressly denied having or ever having had back trouble of any kind.  On clinical evaluation, the appellant's spine was normal.  

The post-service clinical evidence shows that, after his separation service, the appellant worked as a welder for more than 35 years.  During this time, he sustained various on-the-job injuries, including a contusion of his back in January 2002.  Workers compensation records show that, in January 2002, the appellant sought treatment after he was hit in the back with a steel panel.  He reported that he experienced pain when he sat down on a straight backed chair pressing his back against the hard straight surface.  X-ray studies of the back were negative.  The assessment was a contusion of the lumbar region.  

In March 2006, the appellant submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities, including diabetes mellitus and peripheral neuropathy.  His claim, however, was silent for any mention of a back disability, as was medical evidence assembled in support of his claims.  

That evidence included private clinical records dated from June 2004 to April 2006.  In pertinent part, these records show that the appellant completed a health history in June 2004 on which he denied a history of back trouble.  

At an April 2006 VA Agent Orange Registry examination, the appellant reported a history of multiple conditions, including left knee pain.  He made no reference to a back disability, and no pathology of the back was identified on examination.  

The appellant was afforded a VA medical examination in October 2006.  He reported that he had had diabetes mellitus and peripheral neuropathy of the upper and lower extremities for the past 15 years.  He made no reference to a back disability, and no back pathology was identified on examination.  

In 2008 and 2009, the appellant submitted multiple additional claims, including service connection for a left knee disability.  These claims, however, are similarly silent for any mention of a back disability.  

In January 2010, the appellant claimed entitlement to service connection for a back disability, including back spasms.  

Evidence assembled in connection with the appellant's claims includes VA clinical records documenting complaints of low back pain beginning in July 2009.  The appellant was thereafter treated on an ongoing basis in the pain management clinic where he received injections in his low back on multiple occasions.  He was also prescribed pain medication, a Velcro back brace, and heating pad.  His diagnoses included chronic low back pain, myofascial pain, painful muscle spasms, lumbar spondylosis without myelopathy, degeneration of lumbosacral intervertebral disc, and lumbar facet arthropathy.  

At a VA psychiatric examination in October 2010, the appellant reported that he had had back problems since being in the service.  He indicated that he has been treated with injections in his low back.  

At his July 2014 hearing, the appellant recalled that he began having back problems "[e]ver since I came back from service."  Transcript at page 19.  The appellant denied an in-service back injury and indicated that he had received no treatment in service for back symptoms, but stated that his back "was just getting, like, tired" in service.  Id.  The appellant did recall that he may have sought treatment for his back a couple of years after service, but did not get an X-ray at that time.  He testified that, in approximately 2010, his back suddenly locked up and he was unable to move, prompting him to seek treatment from VA.  The appellant also testified that he had been involved in a car accident approximately 20 years earlier.  He recalled that his doctors thought that he may have broken his back in the accident.  He testified, however, that his doctors discovered at that time that he had torn a vertebra and told him that it would bother him later in life.  


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Service connection for certain chronic diseases, including arthritis, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2013).

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Analysis

The appellant seeks service connection for a back disability.  He claims that his back became tired in service and that he has experienced back problems since that time.  

After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claim of service connection for a back disability.

As set forth above, the appellant's service treatment records are entirely negative for any complaints or abnormalities pertaining to the back.  Indeed, at his February 1970 military separation medical examination, the appellant specifically denied having or ever having had back trouble of any kind.  Moreover, the appellant's spine and musculoskeletal system were examined at that time and determined to be normal.  Thus, there is affirmative, contemporaneous evidence, both lay and medical, showing that the appellant did not have a chronic back disability at the time of his separation from service.

The Board further finds that the most probative evidence shows that a chronic low back disability was not present for many years after service separation.  As noted, between 2006 and 2009, the appellant submitted multiple claims seeking service connection for various disabilities.  These claims, however, are conspicuously silent for any mention of a low back disability.  In addition, the medical evidence assembled in connection with those claims contains no indication that a chronic back disability, including arthritis, was present in the first post-service year or for many years after service separation.  

For example, private clinical records show that, in January 2002, the appellant was seen after an on-the-job back injury.  X-ray studies at that time were negative, with no indication of arthritis, and he was diagnosed as having a contusion.  Significantly, there was no reference to a chronic back disability at that time which had existed since service.  Similarly, when the appellant established care with a private physician in June 2004, he completed a health history on which he denied a history of back trouble.  

Although the Board has considered the appellant's recent contentions to the effect that he has experienced back problems since service, the Board finds such statements are lacking in credibility.  Again, the record shows that the appellant specifically denied having or ever having had back trouble of any kind at service separation.  The post-service evidence discussed immediately above also reinforces the conclusion that the appellant did not have symptoms of a chronic back disability for many years after service separation.  The Board finds that the contemporaneous clinical records are entitled to far greater probative weight than the remote recollections of the appellant.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that the contemporaneous evidence has greater probative value than history as reported by a claimant).  

In light of the affirmative, contemporaneous evidence of record described above and the inconsistent reports made by the appellant more recently, the Board finds his statements of continuous back problems since service to be without credibility.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001) (recognizing the Board's inherent fact-finding ability); see also Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (discussing the factors to be considered in determining the weight to be assigned to evidence, including inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, and witness demeanor).  The Board therefore concludes that the most probative evidence establishes that the appellant did not develop a chronic low back disability during service, nor was arthritis manifest to a compensable degree within one year of service separation.  

As set forth above, however, service connection may nonetheless be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be granted where a disability is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  In this case, however, the Board finds that the record on appeal contains no credible, probative evidence establishing or suggesting that the appellant's current low back disability is causally related to his active service or any incident therein.  

In summary, the Board finds that the most probative evidence establishes that a chronic back disability was not present during service, that arthritis was not manifest to a compensable degree within one year of service separation, and that the appellant's current back disability is not causally related to his active service or any incident therein.  Under these circumstances, service connection is not warranted.  The preponderance of the evidence is against the claim of service connection for a back disability. 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a back disability is denied.


REMAND

Service connection for hypertension, to include as secondary to service-connected diabetes mellitus

The appellant's service treatment records are entirely negative for complaints or findings of elevated blood pressure or hypertension.  At his February 1970 military separation medical examination, the appellant completed a report of medical history on which he denied having or ever having had high blood pressure.  

The post-service record on appeal is similarly negative for any indication that hypertension was manifest to a compensable degree within one year of separation from active service.  Indeed, the record shows that the appellant was not diagnosed as having hypertension for many years after service, and there is no indication that his current hypertension is causally related to his active service or any incident therein.  

The appellant, however, contends that his current hypertension is secondary to his service-connected diabetes mellitus.  The record shows that the appellant was afforded a VA medical examination in October 2006 in connection with his claim.  The examiner's diagnoses included diabetes mellitus and hypertension, but indicated that the appellant's hypertension was essential in nature and not a complication of his diabetes mellitus.  He did not, however, provide a rationale for his opinion, thereby rendering it of limited probative value.  

The Board also observes that at his July 2014 hearing, the appellant contended that his hypertension may be due to his exposure to Agent Orange in Vietnam.  The appellant's official service department records confirm that he served in the Republic of Vietnam during the Vietnam era.  Thus, he is presumed to have been exposed to Agent Orange during service.  Although hypertension is not amongst the delineated diseases associated with herbicide exposure, service connection for claimed residuals of exposure to herbicides may be established with evidence of actual causation.  38 C.F.R. § 3.309(e) (2013); Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

Under these circumstances, the Board finds that an additional VA medical opinion is necessary to address the etiology of the appellant's current hypertension, to include whether it may be related to his presumed herbicide exposure in service or causally related to or aggravated by his service-connected diabetes mellitus.  


Service connection for bilateral upper extremity peripheral neuropathy, to include as secondary to service-connected diabetes mellitus

The appellant seeks service connection for bilateral upper extremity peripheral neuropathy which he claims is secondary to his service-connected diabetes mellitus.  

In connection with his claim, the appellant was afforded a VA medical examination in October 2006.  He reported that he had had diabetes mellitus for the past 15 years.  After examining the appellant, the examiner diagnosed him as having diabetes mellitus with secondary peripheral neuropathy of the lower extremities, but indicated that there was no pathology to warrant a diagnosis of peripheral neuropathy of the upper extremities.  

The Board notes, however, that the record on appeal contains private clinical records showing that the appellant underwent EMG/NCV testing in December 2005 which showed bilateral moderately severe carpal tunnel syndrome as well as early mild peripheral neuropathy, most likely secondary to diabetes mellitus.  Subsequent upper extremity nerve testing conducted in November 2007 was also noted to be consistent with carpal tunnel syndrome and a multinerve sensory polyneuropathy consistent with diabetes.  

The Board also notes that the appellant again underwent VA medical examination in March 2014.  On the disability benefits questionnaire, when asked if the appellant exhibited any upper extremity symptoms attributable to diabetic peripheral neuropathy, the examiner indicated that the appellant had moderate intermittent pain in the left upper extremity.  He then, however, indicated that the appellant did not have an upper extremity diabetic peripheral neuropathy.  Unfortunately, the examiner did not provide a rationale for his conflicting opinions, nor did he address the private clinical records containing notations suggesting diabetic peripheral neuropathy of the upper extremities. Thus, it remains unclear whether the appellant currently has peripheral neuropathy of the upper extremities secondary to his service-connected diabetes mellitus.  Given the evidence of record and the appellant's contentions, another examination is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  


Entitlement to service connection for a left knee disability

The appellant seeks service connection for a left knee disability which he contends is related to a left knee injury he sustained in Vietnam.  

The Board notes that the appellant's service treatment records are entirely silent for complaints or findings of a left knee injury or disability.  Indeed, the appellant has acknowledged that he did not seek treatment for his claimed left knee disability during service.  The Board further notes that, at his February 1970 military separation medical examination, the appellant completed a report of medical history on which he expressly denied having or ever having had a trick or locked knee.  Additionally, his lower extremities were examined at that time and determined to be normal.  

The post-service clinical records are similarly silent for notations of a knee disability for many years after service separation.  When the appellant submitted his claim of service connection for a left knee disability in June 2008, however, he claimed that he had injured his left knee in Vietnam and had required knee surgery at the San Antonio VA Medical Center in either 1971 or 1972.  

A review of the record indicates that the RO requested clinical records from the San Antonio VAMC for the years of 1972 and 1973.  The VAMC responded that they had no records corresponding to this time period.  In light of the appellant's recollection that he may have undergone left knee surgery there in 1971, however, additional action is necessary to ensure that VA has fulfilled its duty to assist.  

The Board also observes that, at his July 2014 hearing, the appellant recalled that his left knee surgery had been performed at University Hospital in San Antonio in 1973 or 1974, where he was diagnosed as having a torn cartilage.  As best the Board can discern, this is a new recollection on the part of the appellant.  Under these circumstances, VA must undertake the necessary efforts to ascertain whether such records can be obtained, as they would be relevant to the claim.  





Carpal tunnel syndrome of the upper extremities, to include as secondary to service-connected diabetes mellitus

The appellant seeks service connection for carpal tunnel syndrome which he contends is related to his military duties, which included operating jack hammers and other heavy equipment while building or demolishing bridges and roads throughout Vietnam.  The appellant contends that using these heavy tools day in and day out resulted in overuse and carpal tunnel syndrome.  

The appellant's official service personnel records confirm that his military occupational specialty was heavy construction carpenter.  He also worked as a welder for more than 35 years after service separation.  

The record also contain private clinical records showing that the appellant was diagnosed as having bilateral carpal tunnel syndrome in 2005 as a result of repetitive stress caused by his work as a welder, including using equipment such as a grinding machine.  Records note that the appellant had experienced a gradual onset of severe pain and stiffness in his hands prior to his diagnosis of carpal tunnel syndrome in 2005.  

At his July 2014 Board hearing, the appellant testified that his physicians told him that the vibrations from using heavy equipment, such as jackhammers, over the years had caused his carpal tunnel syndrome.  

After considering the evidence of record in light of the appellant's contentions, the Board finds that a VA medical examination is necessary to ascertain the etiology of the appellant's carpal tunnel syndrome, to include whether it is at least as likely as not that such disability is attributable to repetitive stress from his military heavy construction duties versus his those of his civilian duties as a welder.  Cf. Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the appellant's favor and the symptoms in question attributed to the service-connected disability).  The Board also notes that an examination is necessary to clarify the nature and extent of any carpal tunnel syndrome, particularly in light of the diagnostic testing discussed above indicating that some of the appellant's upper extremity symptoms may be due to diabetic neuropathy.  


Entitlement to compensation under 38 U.S.C.A. § 1151 for human immunodeficiency virus (HIV)

Under 38 U.S.C. § 1151, a Veteran may be compensated for a "qualifying additional disability" that was not the result of his or her own willful misconduct and that is actually and proximately caused by VA hospital care, medical or surgical treatment, or examination furnished by VA.  38 U.S.C. § 1151(a) (West 2002); 38 C.F.R. § 3.361 (2013).  An additional disability is proximately caused by VA medical care, treatment, or examination when the disability results from either the "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing the ... treatment;" or from "an event" that is "not reasonably foreseeable."  38 U.S.C. § 1151(a); 38 C.F.R. § 3.361(d)(1).

In this case, the appellant contends that he contracted HIV as a result of negligent VA medical care.  Specifically, he speculates that he may have contracted the virus in 2009, when he was having blood drawn at the Pecan Valley VA Community Based Outpatient Clinic and the nurse missed his vein and hit his bone.  The appellant claims that, when he went to see the doctor immediately afterwards, the doctor appeared very nervous and advised him to get an HIV test.  Alternatively, the appellant speculates that he may have contracted HIV in 2009, when he underwent shoulder surgery at the VA South Texas Healthcare System.  The appellant has denied all other HIV risk factors, including high risk sexual activities and intravenous drug abuse.  

VA clinical records show that the appellant was seen in connection with a febrile illness in January 2008.  It was noted that his blood work at that time was abnormal, with findings of neutropenia and thrombocytopenia.  He was advised to repeat his test after his illness improved and follow-up with his primary care provider for additional differential and hematology consultation.  

In April 2009, the appellant underwent surgical repair of a torn rotator cuff.  In connection with that procedure, the appellant signed a consent to use blood products, acknowledging that transfusions of blood or blood products involved a small risk of transmission of diseases such HIV/AIDS (<1 in 2 million).  It does not appear, however, that the appellant received a transfusion in connection with that procedure.  

In July 2010, the appellant was diagnosed as being HIV positive.  VA clinical records note that the appellant indicated that he had no idea how he contracted the virus.  

The U.S. Court of Appeals for Veterans Claims has held that VA's duty to provide a medical examination under 38 U.S.C.A. § 5103A(d) applies to compensation claims under 38 U.S.C.A. § 1151.  Trafter v. Shinseki, 26 Vet. App. 267, 278-80 (2013) (holding that a VA examination is required when the record satisfies the low threshold of indicating a causal connection between a current disability and VA treatment); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Given the evidence of record, and affording the appellant the benefit of the doubt, the Board finds that a VA medical examination is necessary.  


Entitlement to TDIU

The appellant also seeks a total rating based on individual unemployability due to service-connected disabilities.  Given the appellant's contentions and the applicable legal criteria, the Board finds that the issues of entitlement to service connection for hypertension, upper extremity peripheral neuropathy, carpal tunnel syndrome, and a left knee disability, and the issue of entitlement to compensation under section 1151, should be resolved prior to further consideration of his entitlement to TDIU.  See e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are inextricably intertwined and VA is required to decide those issues together).  Thus, the Board's consideration of the TDIU issue will be held in abeyance pending additional action on these claims.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the San Antonio VAMC or other appropriate repository of records and request all clinical records pertaining to the appellant for the period from January 1, 1971, to December 30, 1971.

2.  After obtaining any necessary information and authorization, the AOJ should contact University Hospital in San Antonio and request any available clinical records pertaining to treatment of the Veteran's left knee, to include any records of surgery performed between 1971 and 1974.  

3.  After completing the foregoing development, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of any current hypertension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.   The claims file and access to any additional records in the appellant's electronic VA claims files must be made available to the examiner in connection with the examination.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

It should be noted that the Veteran is presumed to have been exposed to herbicide agents during his military service.

It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology. If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran's hypertension began in service or is otherwise causally or etiologically related thereto, including herbicide exposure in service (regardless of the fact that the disorder is not presumed to be associated with herbicide exposure).

The examiner should also state whether it is at least as likely as not that the Veteran's hypertension was caused by permanently aggravated by his service-connected diabetes mellitus.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current peripheral neuropathy and/or carpal tunnel syndrome of the upper extremities.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.   The claims file and access to any additional records in the appellant's electronic VA claims files must be made available to the examiner in connection with the examination.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology. If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should then state whether it is at least as likely as not (50 percent or greater probability) that the appellant has peripheral neuropathy of the right and/or left upper extremity?  In providing this opinion, the examiner is requested to comment on the private clinical records cited above showing a multinerve sensory polyneuropathy consistent with diabetes.  If a diagnosis of peripheral neuropathy of the right and/or left upper extremity is deemed appropriate, the examiner should provide an opinion as to whether it is at least as likely as not that such disability is caused by or permanently aggravated by the Veteran's service-connected diabetes mellitus.  

The examiner should also state whether it at least as likely as not (50 percent or greater probability) that the appellant's carpal tunnel syndrome of the bilateral upper extremities is related to his active service or any incident therein, to include his work as a heavy construction carpenter.  The examiner should also opine as to whether it is at least as likely as not that the disorder is caused by or permanently aggravated by his service-connected diabetes mellitus.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  The appellant should be afforded a VA medical examination for the purpose of addressing the etiology of his HIV.  The claims file and access to any additional records in the appellant's electronic VA claims files must be made available to the examiner in connection with the examination.  

Based on an examination and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the appellant contracted HIV as a result of VA medical care, including having his blood drawn and/or surgical repair of a torn rotator cuff.  If so, the examiner should address whether the appellant's HIV infection was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable.  

The examiner must provide a complete rationale for all opinions expressed.  

6.  After completing the above actions, the AOJ should ensure that there has been compliance with these directives.  The AOJ should also conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

7.  The case should then be reviewed by the AOJ on the basis of additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


